1         Case 1:19-cv-07900-MKV Document 11 Filed 02/11/20 Page 1 of 1




                                             February 11, 2020

VIA ECF

Hon. Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:   Crown Sterling Limited LLC v. UBM LLC a/k/a Black Hat USA and Does 1-10
      19-CV-7900 (MKV)

Dear Hon. Judge Vyskocil:

I am counsel of record for Plaintiff Crown Sterling Limited LLC (“Crown Sterling”) in the above-
referenced action. I write for Defendant UBM LLC (“UBM”) to request on its behalf an additional thirty
(30) day extension of time to answer, move or otherwise respond to the Complaint, to and including
March 20, 2020.

As the Court granted UBM’s first two requests for extension of its original Answer deadline of December
5, 2019, UBM’s Answer currently is due on February 19, 2020 (see Docket No. 8, entered December 3,
2019, and Docket No. 10, entered January 17, 2020). This is UBM’s third such request for extension of
time. The parties nearly have completed a definitive agreement that will amicably resolve this matter
and obviate the need for the instant action. The extension is not sought to unduly delay proceedings.
Crown Sterling consents to UBM’s request for this extension of time.

Respectfully submitted,

BRESSLER LAW PLLC

/Joshua R Bressler/
Joshua R. Bressler

cc:

Gregory B. Guarton, Esq., Assistant General Counsel for Defendant UBM LLC
(via email: Greg.Guarton@informa.com)

Michael I. Katz, Esq., counsel of record for Plaintiff Crown Sterling Limited LLC
(via email: mkatz@mabr.com)
